UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15/A Amendment No. 1 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-29735 Applied Natural Gas Fuels, Inc. (Exact name of registrant as specified in its charter) 31111 Agoura Road, Suite 208, Westlake Village, CA 91361 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, Par Value $.001 per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Explanatory Note The purpose of this amendment is to correct a typographical error in the registrant's name immediately preceding the date and signature. Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 15 Pursuant to the requirements of the Securities Exchange Act of 1934,Applied Natural Gas Fuels, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:
